Citation Nr: 0415151	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-27 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome. 

2.  Entitlement to an initial rating in excess of 10 percent 
for low back pain. 

3.  Entitlement to an initial rating in excess of 50 percent 
for headaches. 


REPRESENTATION

Veteran is represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served on active duty from January 1987 to August 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The issue of a rating for the low back is remanded to RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional development.

FINDINGS OF FACT

1.  The veteran served on active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  Since his discharge from service, the veteran has 
developed the acute onset of fatigue, chronic fatigue, 
preventing exercise, headaches, hoarseness, generalized 
muscle aches and weakness, and neuropsychological symptoms 
including, memory problems, depression, confusion, and 
anxiety, and these symptoms are nearly constant and restrict 
daily activities to less than the pre-illness level. 

3.  The veteran perfected an appeal of a July 2000 rating 
decision of the RO, initially assigning a 30 percent rating 
for headaches, by timely filing a substantive appeal; during 
the pendency of the appeal, the RO increased the rating to 50 
percent, effective from the date of claim, which is the 
maximum schedular rating for the disability.  

4.  There is no factual and legal question to resolve in the 
current assignment of a 50 percent rating for headaches.     




CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome is presumed to have been 
incurred in service.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2003).  

2.  The Board lacks jurisdiction of the issue of an initial 
rating in excess of 50 percent for headaches.  38 U.S.C.A. 
§ 7104(a) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Chronic Fatigue Syndrome 


The veteran claims that he suffers from multiple symptoms due 
to an undiagnosed illness attributable his service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of current 
disability and that the disability resulted from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses.  
A veteran needs to show (1) that he is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that 
have become manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(a).  
Manifestations of an undiagnosed illness or multisymptom 
illness include, but are not limited to, fatigue, headache, 
muscle pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  
Compensation has been expanded to include medically 
unexplained chronic multisymptom illness, such as chronic 
fatigue syndrome.  38 C.F.R. § 3.317(a)(2)(i).  

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires: (1) the new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least 6 months, and (2) the exclusion, 
by history, physical examinations, and laboratory tests, of 
all other clinical conditions that may produce similar 
symptoms, and (3) 6 or more of the following: (i) acute onset 
of the condition, (ii) low grade fever, (iii) nonexudative 
pharyngitis, (iv) palpable or tender cervical or axillary 
lymph nodes, (v) generalized muscle aches or weakness, (vi) 
fatigue lasting 24 hours or longer after exercise, (vii) 
headaches (of a type, severity or pattern that is different 
from headaches in the pre-morbid state), (viii) migratory 
joint pains, (ix) neuropsychologic symptoms, and (x) sleep 
disturbance.  38 C.F.R. § 4.88a . 

Analysis 

The record shows that the veteran had service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  According to the medical evidence of record, the 
veteran was diagnosed with chronic fatigue syndrome in 
September 2002.  The private physician, who diagnosed the 
condition, explained that the veteran was in great health 
until January 2002 when he developed the sudden onset of 
headaches, fatigue, increased hypersomnolence, shakiness, 
visual disturbances, and shimmering sensations in his eyes.  
After extensive consultations and diagnostic testing, 
multiple medical specialists could not explain these 
symptoms.  Subsequently, the veteran developed worsening, 
debilitating symptoms, including increasing fatigue, memory 
fog, myalgias, and tingling and numbness of the fingers and 
toes.  The physician stated that the veteran also developed 
depressive symptoms.  According to the veteran, the initial 
onset of the symptoms occurred following a series of 
vaccinations given in service prior to his assignment to 
Southwest Asia.  The remaining private and VA treatment 
records confirm these symptoms as well as joint pains, hot 
flashes, generalized weakness, confusion and anxiety.  

In April 2003, the veteran was evaluated for symptoms 
including fatigue, snoring, unrefreshed sleep, a choking 
sensation, breathlessness, palpitations, increased limb 
movements, and difficulties with memory and concentration, 
which the examiner found were most likely associated with 
underlying obstructive sleep apnea. 

A VA chronic fatigue syndrome examination was conducted in 
June 2003.  The veteran endorsed the symptoms described 
previously.  In addition, he noted that he was spent most of 
his time in bed, chair or on the couch when he was not 
working.  The veteran complained of hot flashes and chronic 
hoarseness, that he had missed 29 days of work since January 
2003, and that he was unable to exercise at all because of 
constant fatigue.  He also described generalized muscle aches 
and weakness.  The diagnosis was chronic fatigue syndrome as 
documented in the September 2002 report.  

The record shows that the veteran has the new onset of 
debilitating fatigue in 2002 that has lasted for more than 6 
months.  Also, the medical evidence has essentially excluded 
all other clinical conditions that may produce similar 
symptoms.  While one physician expressed the opinion that the 
veteran's symptoms were most likely associated with sleep 
apnea, sleep apnea does not account for the constellation of 
otherwise unexplained symptoms such as the acute onset of 
fatigue, headaches, generalized muscle aches and weakness, 
constant fatigue, preventing exercise, chronic hoarseness, 
and neuropsychological symptoms. 

In consideration of all the evidence of record, chronic 
fatigue syndrome has been manifested by periodic 
incapacitation and the affirmative evidence of sleep apnea 
does not support a conclusion that chronic fatigue syndrome 
was not incurred in service.  Consequently, chronic fatigue 
syndrome is presumed to have been incurred as a result of the 
veteran's service in the Southwest Asia during the Persian 
Gulf War. 
An Initial Rating in Excess of 50 percent for Headaches

Procedural History  

In July 2003, the RO granted service connection for headaches 
and assigned a 30 percent rating under Diagnostic Code 8100, 
effective from the date of the receipt of the claim, November 
22, 2002.  The veteran filed a notice of disagreement in 
August 2003, initiating an appeal of the 30 percent rating.  
The RO issued a statement of the case in September 2003.  The 
veteran the perfected his appeal by filing a substantive 
appeal that same month.  While on appeal, in a January 2004 
rating decision, the RO increased the rating to 50 percent, 
effective from November 22, 2002. 

Analysis 

Under 38 U.S.C.A. § 7104(a), the Board's jurisdiction is 
limited to questions of law and fact necessary to a decision 
under a law that affects the provision of benefits by VA.  In 
this case, the 50 percent rating for headaches under 
Diagnostic Code 8100 is the maximum schedular rating provided 
by law.  As there remains no question of law and fact 
necessary to a decision in this matter, the Board does not 
have jurisdiction to review the appeal and the proper course 
is to dismiss the appeal of this issue.  

ORDER

Service connection for chronic fatigue syndrome is granted. 

The appeal of the issue of an initial rating in excess of 50 
percent for headaches is dismissed.



REMAND 

In September 2003, the criteria for rating a lower back 
disability was revised.  
As the revised criteria have not been applied, this issue is 
remanded for the following action: 

1.  Ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) under 
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 
3.159.  The notice should include what 
additional evidence is needed to 
substantiate the claim and what evidence 
VA will obtain and what evidence the 
veteran should submit. 

2.  Schedule the veteran for a VA for an 
orthopedic examination of the low back to 
determine the current level if impairment.  
The claims folder should be made available 
to the examiner for review before the 
examination.  The examiner is asked to 
describe the range of motion in degrees of 
forward flexion, extension, left and right 
lateral flexion, and left and right 
lateral rotation.  The examiner is also 
asked to comment on painful motion, if 
any, and to described the pain in terms of 
additional limitation of motion if 
feasible. 

3.  After the development has been 
completed, adjudicate the claim, applying 
the general rating formula for disease 
and injuries of the spine.  If the 
benefit sought is denied, prepare a 
supplemental statement of the case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



